DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub 2009/0219233) in view of Byun et al (US Pub 2016/0372017), Wang (US Pub 2017/0193961) and Kim (US Pub 2017/0148392).

With respect to claim 3, Park discloses a display device (fig. 2; discloses a display device) comprising: a plurality of pixels, each of the plurality of pixels comprising a light-emitting element;(par 0028; discloses  display unit 100 includes a plurality of pixels 101, each of which includes an organic light emitting diode (not shown) that emits light corresponding to a flow of current through the organic light emitting diode) a source driver;(fig. 2; data driver 120) and a plurality of gate drivers sandwiching a pixel array,(fig. 2; first scan driver 130 disposed on one side of the display panel 100 and second scan driver 140 disposed on other side of the display panel 100);
Park doesn’t expressly disclose a demultiplexer;
In the same field of endeavor, Byun discloses a display device comprising a demultiplexer connecting plurality of data lines to the data driver (see fig. 7; demultiplexer unit 190 connecting plurality of data lines to the data driver 120);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to include a demultiplexer connected between the data lines and the data driver as disclosed by Byun in order to reduce the number of data driver needed by connected a single output form the data driver to plurality of data lines which would reduce the cost;
Park as modified by Byun don’t expressly disclose one of the plurality of gate drivers comprising a shift register, the shift register comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, and a sixth transistor; and a first wiring, and a second wiring, wherein one of a source and a drain of the first transistor is electrically connected to the second wiring, wherein the other of the source and the drain of the first transistor is directly connected to one of a source and a drain of the second transistor, wherein the other of the source and the drain of the first transistor is electrically connected to a first output terminal and a second output terminal, wherein the other of the source and the drain of the second transistor is electrically connected to one of a source and a drain of the third transistor and one electrode of a first capacitor, wherein a gate of the first transistor is electrically connected to one electrode of a second capacitor and one of a source and a drain of the fourth transistor, and wherein a gate of the second transistor is electrically connected to the other electrode of the first capacitor and one of a source and a drain of the sixth transistor;
In the same field on endeavor, Wang discloses a shift register for a display device where the shift register comprising: a first transistor, (fig. 3; transistor M10) a second transistor, (fig. 3; transistor M9) a third transistor, (fig. 3; transistor M6) a fourth transistor, (fig. 3; transistor M8)  a fifth transistor, (fig. 3; transistor M3) and a sixth transistor; (fig. 3; transistor M7) and a first wiring, (fig. 2; VGH1) and a second wiring, (fig. 2; CK1) wherein one of a source and a drain of the first transistor is electrically connected to the second wiring, (fig. 3; discloses one of a source and drain of the transistor M10 is connected to the wiring CK1) wherein the other of the source and the drain of the first transistor is directly connected to one of a source and a drain of the second transistor, (fig. 3; discloses the other of the source and drain of the transistor M10 directly connected to one of a source and drain of the second transistor M9) wherein the other of the source and the drain of the first transistor is electrically connected to output (see fig. 3; discloses the other of the source and drain of the first transistor M10 is connected to the output) wherein the other of the source and the drain of the second transistor is electrically connected to one of a source and a drain of the third transistor and one electrode of a first capacitor, (fig. 3; discloses the other of the source and drain of the second transistor M9 is connected to one of the source and drain of the third transistor M6 and one electrode of the capacitor C1) wherein a gate of the first transistor is electrically connected to one electrode of a second capacitor and one of a source and a drain of the fourth transistor,(see fig. 3; discloses gate electrode of the first transistor M10 is connected to one electrode of the second capacitor C2 and one of a source and drain electrode of the fourth transistor M8) and wherein a gate of the second transistor is electrically connected to the other electrode of the first capacitor and one of a source and a drain of the sixth transistor (see fig. 3; discloses a gate electrode of the second transistor M9 is connected to the other electrode of the first capacitor C1 and one of a source and drain electrode of the sixth transistor M7);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Byun to form the gate driver using the shift register disclosed by Wang in order to achieve a gate driver with simpler circuit structure capable of generating stable voltage at the output end;
Park as modified by Byun and Wang don’t expressly disclose the output comprising first output terminal and second output terminal;
In the same field of endeavor, Kim discloses a gate driver comprising plurality of shift register where output from single register unit is supplied to the gate lines as well as next stage of the shift register (see fig. 2; discloses output from SL1 is supplied to the gate line as well as input to the next shift register SL2);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Byun and Wang to supply output from single register to the gate line as well as the next stage shift register as disclosed by Kim in order to generate plurality of gate signals that are output sequentially. The modification would prevent the need for supplying input to each shift register from outside separately.

With respect to claim 5, Park as modified by Byun, Wang and Park discloses wherein the other of the source and the drain of the second transistor, the one of the source and the drain of the third transistor, and the one electrode of the first capacitor are electrically connected to the first wiring and one of a source and a drain of the fifth transistor, ((Wang; fig. 3; discloses the other of the source and the drain of the second transistor M9, the one of the source and drain of the third transistor and the one electrode of the first capacitor C1 is connected to the first wiring VGH1) and one of the source and drain of the fifth transistor M3) and wherein a gate of the fourth transistor is electrically connected to a third wiring (Wang; fig. 3; discloses gate electrode of the fourth transistor M8 is connected to a third wiring VGL).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US Pub 2009/0219233) in view of Byun et al (US Pub 2016/0372017), Wang (US Pub 2017/0193961), Kim (US Pub 2017/0148392) and Osawa et al (US Pub 2015/0055051).

With respect to claim 4, Park as modified by Byun, Wang and Park discloses wherein the demultiplexer is electrically connected to the source driver (Byun; fig. 7; discloses the demultiplexer 190 is connected to the data driver 120);
Park as modified by Byun, Wang and Park discloses wherein the demultiplexer comprises a transistor comprising silicon in a channel formation region;
Osawa discloses wherein the demultiplexer comprises a transistor comprising silicon in a channel formation region (par 0052; discloses gate driver circuitry 18 and demultiplexer circuitry 20 (FIG. 1) in the liquid crystal display may be formed from silicon transistors and the thin-film transistors in display pixels 22 may be formed from oxide transistors. The silicon transistors have high mobility channel regions and are well suited for fast switching speeds and high drive currents while operating at low voltages and low power);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park as modified by Byun, Wang and Park to use transistor based on silicon as disclosed by Osawa in order to achieve faster switching speed and high drive currents while operating at low voltages and low power. 


Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art or record because none of the prior art of record render the claimed  invention obvious.
With respect to claim 1, Park (US Pub 2009/0219233) discloses a display device comprising a plurality of pixels, each of the plurality of pixels comprising a light-emitting 5element; a source driver;  a plurality of gate drivers sandwiching a pixel array, one of the plurality of gate drivers comprising a shift register, (see fig. 2; discloses display device  comprising plurality of pixels; data driver and plurality of gate drivers); 
However Park alone or in combination with other prior art of record fails to disclose a demultiplexer; the shift register comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and an eighth transistor; and a first wiring, a second wiring, a third wiring, and a fourth wiring, wherein one of a source and a drain of the first transistor is directly connected to one of a source and a drain of the sixth transistor, wherein the one of the source and the drain of the first transistor is directly connected to the first wiring, wherein the one of the source and the drain of the sixth transistor is electrically connected to the first wiring, wherein one of a source and the drain of the second transistor is electrically connected to the other of the source and the drain of the first transistor, a first output terminal, and a second output terminal, wherein the other of the source and the drain of the second transistor is electrically connected to the third wiring, wherein a gate of the second transistor is electrically connected to one of a source and a drain of the third transistor and one electrode of a first capacitor, wherein a gate of the third transistor is electrically connected to the second wiring, wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, wherein a gate of the fourth transistor is directly connected to a gate of the eighth transistor, wherein the gate of the fourth transistor is electrically connected to one of a source and a drain of the seventh transistor, and one electrode of a second capacitor, wherein a gate of the fifth transistor and a gate of the sixth transistor are electrically connected to the fourth wiring, and wherein neither of a source and a drain of the fifth transistor is directly connected to the one of the source and the drain of the seventh transistor and the other of the source and the drain of the seventh transistor and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
With respect to claim 2, Park (US Pub 2009/0219233) discloses a display device comprising a plurality of pixels, each of the plurality of pixels comprising a light-emitting 5element; a source driver;  a plurality of gate drivers sandwiching a pixel array, one of the plurality of gate drivers comprising a shift register, (see fig. 2; discloses display device  comprising plurality of pixels; data driver and plurality of gate drivers); 
However Park alone or in combination with other prior art of record fails to disclose a demultiplexer comprising a transistor comprising silicon in a channel formation region and electrically connected to the source driver; the shift register comprising: a first transistor, a second transistor, a third transistor, a fourth transistor, a fifth transistor, a sixth transistor, a seventh transistor, and an eighth transistor; and a first wiring, a second wiring, a third wiring, and a fourth wiring, wherein one of a source and a drain of the first transistor is directly connected to one of a source and a drain of the sixth transistor, wherein the one of the source and the drain of the first transistor is directly connected to the first wiring, wherein the one of the source and the drain of the sixth transistor is electrically connected to the first wiring, wherein one of a source and the drain of the second transistor is electrically connected to the other of the source and the drain of the first transistor, a first output terminal, and a second output terminal, wherein the other of the source and the drain of the second transistor is electrically connected to the third wiring, wherein a gate of the second transistor is electrically connected to one of a source and a drain of the third transistor and one electrode of a first capacitor, wherein a gate of the third transistor is electrically connected to the second wiring, wherein the other of the source and the drain of the third transistor is electrically connected to one of a source and a drain of the fourth transistor, 5wherein a gate of the fourth transistor is directly connected to a gate of the eighth transistor, wherein the gate of the fourth transistor is electrically connected to one of a source and a drain of the seventh transistor, and one electrode of a second capacitor, wherein a gate of the fifth transistor and a gate of the sixth transistor are electrically connected to the fourth wiring, and wherein neither of a source and a drain of the fifth transistor is directly connected to the one of the source and the drain of the seventh transistor and the other of the source and the drain of the seventh transistor and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Park to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 2 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624      

/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/28/2022